Citation Nr: 0838624	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-03 517 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to nonservice-connected disability pension 
benefits.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage of the right leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to July 
1967.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in September 2006.  This matter was 
originally on appeal from March 2003 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

In June 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The record also reflects that additional evidence has been 
received and associated with the claims folder pertinent to 
the veteran's claim since the issuance of the December 2007 
Supplemental Statement of the Case (SSOC).  The veteran 
through his representative waived his right to initial 
consideration of the evidence in June 2008 correspondence.  
38 C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.


FINDINGS OF FACT

1.  The veteran's countable annual income for VA pension 
purposes is in excess of the established income limit for 
receipt of payment for nonservice-connected disability 
pension benefits.  

2.  The competent medical evidence of record does not show 
that the veteran has nerve damage of the right leg caused by 
the carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care or due to an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for non-service-
connected pension benefits have not been met.  38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2008). 

2.  The veteran is not entitled under the law to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
nerve damage of the right leg claimed to be proximately 
caused by negligence on the part of VA in furnishing medical 
care.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.361, 3.800 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand and the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  The requirement of requesting that the 
claimant provide any evidence in her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Pursuant to the Board's Remand, the veteran was sent 
correspondence dated in June 2007 wherein VA advised the 
veteran of what the evidence must show to establish 
entitlement to pension benefits and described the types of 
evidence that he needed to provide in support of his claim.  
VA also explained that it would take further action with 
respect to his claim after his response to the June 2007 VCAA 
notice letter.  While said notice letter did not address the 
elements of degree of disability and effective date, such 
notice defects are harmless error.  The veteran's claim is 
being denied and, consequently, no disability rating or 
effective date will be assigned.  Moreover, it is reasonable 
to conclude that the veteran has actual knowledge of such 
elements as they were addressed in the November 2007 SSOC.       

In correspondence dated in May 2007, the veteran was advised 
of what the evidence must show to establish entitlement to 
compensation under 38 U.S.C. § 1151 and explained what 
information and evidence that he was to provide and what 
information and evidence that VA would provide or make 
reasonable attempts to obtain on his behalf.  While the May 
2007 VCAA notice letter did not address the elements of 
degree of disability and effective date with respect to the 
veteran's 1151 claim, such notice defect is harmless error 
because the veteran's claim is being denied for reasons 
explained in greater detail below and no disability rating or 
effective date will be assigned.  
 
The Board further notes that the veteran was provided with a 
copy of the rating decisions, and the statements of the case 
(SOC), and the SSOCs, which included a discussion of the 
facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained VA 
treatment records identified as relevant to the veteran's 
claim.  The Board also obtained a medical expert opinion from 
a VA neurologist in July 2007, as explained above.  The 
veteran has additionally submitted information regarding his 
income and lay statements from friends and family.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  The Board further finds that there 
has been compliance with its prior Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  

Analysis

Nonservice-connected disability pension benefits

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided for a veteran with honorable 
active military service of 90 days or more during a period of 
war (or discharge or release from service during a period of 
war for a service-connected disability) who is permanently 
and totally disabled from nonservice-connected disability not 
the result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3) (2008).  The provisions of 38 
U.S.C.A. § 1502 were amended, effective in September 2001, to 
provide that VA will consider a veteran to be permanently and 
totally disabled if he is a patient in a nursing home for 
long-term care due to disability, or determined to be 
disabled for Social Security Administration purposes.  See 
Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 
2001); 38 C.F.R. § 3.114 (2008).

In the present case, the veteran's DD Form 214N shows that 
the veteran had honorable active service from December 1964 
to July 1967, which is during the Vietnam era.  See 38 C.F.R. 
§ 3.2(f) (2008) (which notes that the Vietnam era consisted 
of the period beginning on February 28, 1961 and ending on 
May 7, 1975 (inclusive) in the case of a veteran who served 
in the Republic of Vietnam during that time and involved the 
period beginning on August 5, 1964 and ending on May 7, 1975 
(inclusive) for all other veterans).  The record also reveals 
that the veteran is currently receiving social security 
disability benefits for a non-service connected disability 
and there is no indication that such disability is the result 
of the veteran's willful misconduct.  Thus, the evidence 
clearly shows that the veteran meets requisite service 
requirements and is permanently and totally disabled from 
nonservice-connected disability not the result of his own 
willful misconduct.

Nonetheless, the Board must also consider whether the veteran 
meets certain annual income limitation requirements.  

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.

Payments from any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.  
For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12. 38 C.F.R. § 3.273(a).  

Income from SSA benefits is not specifically excluded under 
38 C.F.R. § 3.272, and therefore is included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272.  

After careful review of the evidence that the veteran has 
submitted pertaining to his income to include consideration 
of reported medical expenses, the Board finds that the 
veteran's countable annual income for VA pension purposes is 
in excess of the established income limit for receipt of 
payment for nonservice-connected disability pension benefits 
for the entire the appeal period.  As the preponderance of 
the evidence weighs against the claim, the veteran's appeal 
is denied. 

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Compensation under the provisions of 38 U.S.C.A. § 1151

The veteran contends that the brain surgery performed by VA 
in June 2003 resulted in nerve damage in his right leg.  He 
asserts that the surgery was done improperly and that he was 
not adequately informed of the potential complications of the 
surgery.  

Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training, 
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§  3.361, 3.800 (2008).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

In the present case, VA treatment records show the veteran 
underwent a "left VIM thalamotomy" in June 2003 in order to 
treat an essential tremor and, subsequently, the veteran 
developed problems involving his right lower extremity.  A VA 
neurologist (Dr. M.D.) provided a medical expert opinion in a 
July 2007 examination report addressing the medical question 
of whether the veteran's right lower extremity nerve damage 
was due to complication from the thalamotomy performed and, 
if so, whether the additional disability was proximately 
caused by any fault on VA's part or an event not reasonably 
foreseeable.  After providing a thorough summary of the 
relevant medical history with respect to the veteran's June 
2003 surgery and thereafter as documented in the claims 
folder, Dr. M.D. concluded that the veteran seemed to have 
developed a right toe extensor dystonia as a long term 
complication of his surgery.  Dr. M.D. explained, however, 
that while dystonia was not a common complication and was not 
noted specifically on the veteran's informed consent form, 
records did show that the potential risks were discussed with 
the veteran prior to his giving written consent and, 
consequently, it was reasonable to assume that the 
complication was discussed with the veteran by an experienced 
neurosurgeon.  Dr. M.D. further concluded that there did not 
appear to have been any lack of appropriate judgment, 
negligence or provision of medical care beneath a reasonably 
expected standard of care on the part of VA medical personnel 
in the case of the veteran's surgery.  

As Dr. M.D. based his opinion on the veteran's medical 
history as documented in treatment records and provided a 
thorough rationale for his opinion, it is afforded 
significant probative value.  Moreover, there is no competent 
medical opinion to the contrary of record.  

The Board recognizes that the veteran has repeatedly asserted 
that he suffers from nerve damage to the right leg as a 
result of VA negligently or carelessly furnishing medical 
care and his nerve damage was not reasonably foreseeable.  
However, the veteran is a layperson and is not shown to have 
the requisite medical expertise to render a competent medical 
opinion regarding such matters.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Thus, his opinion is afforded no probative value.  

Based on the foregoing, the Board concludes that the 
competent medical evidence does not show that VA negligently 
or carelessly caused or aggravated the veteran's nerve damage 
of the right leg in furnishing medical care or that the 
veteran's additional disability was not reasonably 
foreseeable.  Therefore, the preponderance of the evidence 
weighs against the veteran's claim and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
nerve damage to the right leg is not warranted.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement nonservice-connected disability pension benefits 
is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage of the right leg is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


